Citation Nr: 1616616	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1964 to July 1967, to include a tour of duty in Vietnam.  

This matter comes before the Board of Veterans' Affairs (VA) on appeal from a February 2010 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD.  

When the matter first came before the Board in December 2013, the issue was recharacterized to include any diagnosed acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It was then remanded for additional development.  Remand was again required in August 2014 and February 2015.  

The Veteran testified at a November 2012 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently alleged entitlement to service connection for an acquired psychiatric disability, which he relates to events during his in-country service in Vietnam.  PTSD has not been diagnosed, but a depressive disorder and acute anxiety reaction have been found by doctors.  

A VA examiner has repeatedly addressed the possibility of a nexus between service and the currently diagnosed conditions.  In the course of these discussions, the examiner indicated a possibility that mental health problems were caused or aggravated by ongoing physical problems, to include cardiovascular difficulties.  The examiner noted an increase in psychiatric complaints contemporaneous with increased health problems, as of the early 1990's.  Ongoing treatment records also raise a possible secondary link.

Unfortunately, this theory of entitlement has not been fully addressed on examination; the April 2014 and November 2015 examination reports include only passing commentary, without application of the proper legal standard.  Remand is required for a more detailed inquiry.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice regarding secondary service connection.

2.  Return the Veteran's claims file to the examiner who offered the April 2014 and November 2015 medical opinions.  If that examiner is not available, an equally qualified doctor may be consulted.  The claims folder must be reviewed in its entirety.

The examiner must opine as to whether any currently diagnosed psychiatric disorder is at least as likely as not (50 percent chance or greater) caused or aggravated by the Veteran's service-connected coronary artery disease, status post bypass and myocardial infarction; diabetes mellitus; or right shoulder myopathy.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




